                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                              SOUTHERN DIVISION
AMANDA BAILEY,                                     )
                                                   )
                                Plaintiff,         )
                                                   )
                      v.                           )      Case No. 6:19-03413-CV-RK
                                                   )
SOUTHWESTERN                            BELL       )
TELEPHONE COMPANY,                                 )
                                                   )
                                Defendant.
                            SCHEDULING AND TRIAL ORDER
                                             JURY TRIAL
        Pursuant to Rules 16(b) and 26(f) of the Federal Rules of Civil Procedure, and upon
consideration of the parties’ views in the matter, the following schedule is hereby established:
I.     DISCOVERY PLAN AND SCHEDULING DEADLINES

 Discovery Plan and Scheduling          Guidelines                                Deadlines
 Joinder of Parties                     30 days before discovery deadline         6/24/2020
 Amendment of Pleadings                 30 days before discovery deadline         6/24/2020
 Plaintiff Expert Designation           60 days before discovery deadline         5/25/2020
 Defendant Expert Designation           30 days after Plaintiff Expert deadline   6/24/2020
 Rebuttal Expert Designation            14 days before discovery deadline         7/10/2020
 Discovery Dispute Motions              At least 14 days before discovery         7/10/2020
                                        deadline
 Completion of Discovery                180 days from this proposed order         7/24/2020
 (both fact and expert discovery)       (Local Rule 26.1(c)2)
 Dispositive Motions                    30 days after discovery deadline          8/24/2020




          Case 6:19-cv-03413-RK Document 10 Filed 02/11/20 Page 1 of 4
II.     COURT CONFERENCES AND TRIAL DATE

Court Setting                        Guidelines                   Date               Time
Court Status Conference Date         30 days before discovery     6/23/2020          11:00 a.m.
(via teleconference)                 deadline
Initial Pretrial Conference Date     30 days before trial         12/18/2020         11:30 a.m.
(via teleconference)
Final Pretrial Conference Date       Thursday or Friday           1/15/2021          2:30 p.m.
(via teleconference)                 before trial
Trial Date                           150 days from                1/18/2021          8:30 a.m.
                                     dispositive motion
                                     deadline

III.    PRETRIAL AND TRIAL FILING DEADLINES

 Pretrial and Trial Documents                       Deadlines
 Motions in Limine                                  14 days prior to initial pretrial conference
 Responses to Motions in Limine                     7 days prior to initial pretrial conference
 Deposition Designations                           14 days prior to initial pretrial conference
                                                   (Fed. R. Civ. P. 26(a)(3))
 Objections to Deposition Designations              10 days prior to initial pretrial conference
 Cross-Exam Deposition Designations                 10 days prior to initial pretrial conference
 Objections to Cross-Exam Deposition                7 days prior to initial pretrial conference
 Designations
 Stipulation of Uncontroverted Facts               3 days prior to initial pretrial conference
                                                   (Local Rule 40.1)
 Stipulation of Admissibility of Evidence           3 days prior to initial pretrial conference
 Witness List                                      3 days prior to initial pretrial conference
                                                   (Fed. R. Civ. P. 26(a)(3))
 Exhibit List                                      3 days prior to initial pretrial conference
                                                   (Fed. R. Civ. P. 26(a)(3))
 Jury Instructions (if jury trial)                 14 days prior to trial
                                                   (Local Rule 40.1 and 51.1)
 Trial Briefs                                      5 days prior to trial
                                                   (Fed. R. Civ. P. 26(a)(3))
 Voir Dire (if jury trial)                         5 days prior to trial
                                                   (Fed. R. Civ. P. 26(a)(3))




             Case 6:19-cv-03413-RK Document 10 Filed 02/11/20 Page 2 of 4
IV.    CHAMBERS’ PROTOCOL
       1.      COURT CONFERENCES. (See Section II above). Generally, conferences in
Western and St. Joseph Division cases are held at the U.S. District Courthouse in Kansas City,
Missouri.    Conferences in cases pending in all other divisions (Central, Southern, and
Southwestern) are generally held via telephone.
       2.      DISCOVERY DISPUTES. Any discovery motion filed without complying with
Local Rule 37.1 will be denied. In the event that a teleconference is needed, contact the Court at
(816) 512-5110. Parties are to utilize the discovery dispute protocol on the Court’s web page at
www.mow.uscourts.gov/judges/ketchmark.
       3.       EXPERT WITNESSES. Expert witnesses include retained experts as well as
fact witnesses from whom expert opinions will be elicited at trial.
       For expert witnesses identified in Fed. R. Civ. P. 26(a)(2)(B), the designation shall
include an affidavit, containing the disclosures required in Fed. R. Civ. P. 26(a)(2)(B)(i)-(vi).
Expert witnesses may testify only as to matters contained in the affidavit described above unless
leave of Court is granted upon good cause shown. If a treating physician will testify beyond the
treatment they provided, they shall also provide an affidavit containing the disclosures required
in Fed. R. Civ. P. 26(a)(2)(B)(i)-(vi).
       However, if a treating physician will testify only as to treatment they provided, the
requirements of this section may be satisfied by providing a copy of all the treating physician’s
files, records and notes relating to the treating physician’s patient to the opposing party. For the
purpose of this paragraph, a “treating physician” is a doctor (including psychiatrist, dentist or
other practitioner of the healing arts) retained by a party prior to retaining counsel in this matter.
       4.      COMPLETION OF DISCOVERY. All discovery requests and depositions
shall be submitted and/or scheduled prior to the deadline for completion of discovery, and shall
allow sufficient time for completion within the time specified by the Federal Rules of Civil
Procedure, the Local Rules, and/or orders of this Court.
       5.      SUMMARY JUDGMENT MOTIONS. All motions for summary judgment
shall comply with Local Rules 7.0 and 56.1. The response and reply shall set forth (restate) each
statement of fact, and additional statement of fact, utilizing the original paragraph number
immediately before admitting or denying factual statements.
       IT IS SO ORDERED.




            Case 6:19-cv-03413-RK Document 10 Filed 02/11/20 Page 3 of 4
                                        s/ Roseann A. Ketchmark
                                        ROSEANN A. KETCHMARK, JUDGE
                                        UNITED STATES DISTRICT COURT

DATED: February 11, 2020




        Case 6:19-cv-03413-RK Document 10 Filed 02/11/20 Page 4 of 4
